Citation Nr: 1043478	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected left groin strain, claimed as a left hip and left knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to September 
2004.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which, inter alia, continued the 10 percent disability evaluation 
for service-connected left groin strain, claimed as a left hip 
and left knee injury.

In January 2010, the Veteran presented testimony in Washington, 
D.C. before the undersigned.  A copy of the transcript has been 
associated with the claims folder.

In March 2010, the Board remanded for further development.  
Specifically, the Board instructed the Appeals Management Center 
(AMC) to obtain outstanding treatment records, provide the 
Veteran with an examination, and readjudicate her claim.  Since 
the Board's remand, additional private and VA treatment records 
have been associated with the claims folder, the Veteran was 
afforded an examination in May 2010 in accordance with the 
Board's remand instructions, and her claim was readjudicated in 
an August 2010 supplemental statement of the case.  Thus, there 
is compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).

As noted in the March 2010 remand, during the January 2010 
hearing, the Veteran's representative raised the issue of whether 
the February 1, 2005, rating decision granting service connection 
for left groin strain contained clear and unmistakable error. 
This issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). Therefore, the Board does not have 
jurisdiction over it, and it is again referred to the AOJ for 
appropriate action.



FINDINGS OF FACT

1. Prior to May 17, 2010, the Veteran's service-connected left 
groin strain was manifested by pain, and nearly full range of 
motion of the left knee and hip.

2. Beginning May 17, 2010, the Veteran's service-connected left 
groin strain has been manifested by pain, and limitation of 
motion of hip abduction beyond 10 degrees.  


CONCLUSIONS OF LAW

1. Prior to May 17, 2010, the criteria for a rating in excess of 
10 percent for service-connected left groin strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5250-5263(2010).

2.  Beginning May 17, 2010, the criteria for a rating of 20 
percent, but not greater,  for service-connected left groin 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5263(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

 In correspondence dated in December 2005, prior to the March 
2006 rating decision, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The Veteran 
was apprised of the evidence necessary to establish a higher 
rating for her claimed disability in the December 2005 letter.  A 
March 2006 letter also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was subsequently readjudicated in an August 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure 
to afford statutory notice to the claimant prior to an initial 
rating decision by issuing a notification letter after the 
decision, readjudicating the claim, and notifying the claimant of 
such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to the issue decided herein in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations.  The 
reports of these examinations reflect that the examiners reviewed 
the Veteran's past medical history, recorded her current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examination reports are adequate for 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Veteran and her representative have not 
contended otherwise.  Additionally, as noted above, the Veteran 
presented testimony in a January 2010 personal hearing before the 
undersigned.  Thus, the duties to notify and assist have been 
met.

Analysis

The Veteran essentially contends that her service-connected left 
groin strain is more disabling than contemplated by the current 
10 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability has been evaluated under Diagnostic Code 
5260 for limitation of flexion of the knee.  Flexion limited to 
60 degrees (0 percent), flexion limited to 45 degrees (10 
percent), flexion limited to 30 degrees (20 percent), and flexion 
limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Related to limitation of flexion of the knee is limitation of 
extension of the knee which is rated as follows:  extension 
limited to 5 degrees (0 percent); extension limited to 10 degrees 
(10 percent); extension limited to 15 degrees (20 percent); 
extension limited to 20 degrees (30 percent); extension limited 
to 30 degrees (40 percent); and extension limited to 45 degrees 
(50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has determined that separate evaluations may 
be assigned for limitation of flexion and extension of the same 
joint. VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
Id.

Normal knee motion is from zero degrees to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has considered the evidence of record but finds that 
entitlement to a rating in excess of 10 percent for left groin 
strain under the knee regulations is not warranted.

On VA examination in January 2005, the Veteran demonstrated left 
knee flexion  to 120 degrees and extension  to 0 degrees, with 
pain beginning at 110 degrees and ending at 120 degrees.  On VA 
examination in December 2005, she demonstrated left knee flexion 
to 120 degrees and extension to 0 degrees with pain starting at 
and ending at 120 degrees.  On VA examination in May 2010, the 
Veteran demonstrated left knee flexion to 78 degrees and 
extension to 0 degrees.  Thus, flexion has not been limited to 
anywhere near 30 degrees or less, such that a 20 percent 
evaluation would be assigned under Diagnostic Code 5261.  In 
addition, given that extension has not been limited to 15 degrees 
or more, a 20 percent evaluation under Diagnostic Code 5261 is 
likewise not warranted.

As noted above, under VAOPGCPREC 9-04, separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for 
disability of the same joint.  However, as discussed herein, 
there is no compensable loss of flexion or extension of the left 
knee.

The Board has also considered other applicable knee codes to 
determine whether a higher evaluation is warranted.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, the following evaluations 
are assignable for other impairment of the knee, to include 
recurrent subluxation or lateral instability: 30 percent for 
severe, 20 percent for moderate, and 10 percent for slight.  
Although the Veteran has complained of left knee instability and 
giving way, she has denied episodes of dislocation or subluxation 
and locking episodes.  Furthermore, there was no instability on 
examination.  Therefore, a higher evaluation is not available 
under this diagnostic code.   

The Board notes that separate ratings may be assigned for knee 
disabilities under Diagnostic Codes 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to X-ray 
evidence of arthritis.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9- 98.  However, in this case, there is no evidence of 
arthritis of the left knee and no instability noted on 
examination.  Thus, there is no basis for a rating in excess of 
10 percent or a separate compensable rating under Diagnostic Code 
5257, and the application of VAOPGCPREC 23-97 is not in order.

The Board places greater probative value on the medical records 
showing a lack of instability.  In this regard, the Board 
acknowledges that the Veteran is competent to report observable 
symptomatology, such as her left knee pain and giving way.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while 
competent to report her symptoms, the Veteran is not competent to 
attribute such symptoms to instability or subluxation of the 
knee.  In this regard, her statements do not constitute competent 
medical evidence of instability or subluxation that could refute 
the findings reached by the VA examiners.  The Veteran's 
statements are offered by a lay person with no medical training 
who is not qualified to render an opinion concerning the presence 
of instability or subluxation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (finding that a lay person with no medical 
training is not qualified to render an opinion concerning medical 
diagnosis).

With respect to potential application of other criteria, the 
evidence does not support an award for an increased rating for 
the left knee under Diagnostic Code 5256 for ankylosis of the 
knee; Diagnostic Code 5258 for dislocated, semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint; Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage; Diagnostic Code 5262 for impairment of tibia and 
fibula; or Diagnostic Code 5263 for genu recurvatum as none of 
these disabilities have been demonstrated.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

The Board has also evaluated the Veteran's disability under the 
regulations for hip disabilities to determine if a higher rating 
is warranted, and finds that the criteria for a 20 percent 
evaluation have been met beginning May 17, 2010 .  

Diagnostic Code 5252 provides a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

Related to that code is Diagnostic Code 5253 which addresses 
impairment of the thigh.  A 10 percent rating is assigned when 
there is limitation of rotation of the thigh, and the Veteran 
cannot toe-out more than 15 degrees, or when there is limitation 
of adduction of the thigh, and the Veteran cannot cross the legs.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  When there is 
limitation of abduction, and motion lost beyond 10 degrees, then 
a 20 percent rating is assigned.  Id.

Normal ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.
 
On VA examination in January 2005, the Veteran demonstrated left 
hip flexion from 0 degrees to 130 degrees, hip abduction from 0 
degrees to 40 degrees, internal rotation was 0 to 30 degrees, and 
external rotation was 0 to 60 degrees.  On VA examination on May 
17, 2010, she demonstrated left hip flexion from 0 degrees to 55 
degrees, extension was from 0 to 30 degrees, and abduction from 0 
degrees to 20 degrees.  She was able to cross her left leg over 
the right but could not toe out greater than 15 degrees.  

Based upon these measurements, the Board finds that the Veteran 
is entitled to a 20 percent evaluation as of the May 17, 2010, VA 
examination.  Specifically, she has demonstrated limitation of  
abduction from 0 degrees to 20 degrees and a 20 percent 
evaluation requires limitation of abduction of the thigh with 
motion lost beyond 10 degrees, under Diagnostic Code 5253.  38 
C.F.R. § 4.71a, Diagnostic Code 5253. 

However, she is not entitled to a higher evaluation as she has 
not demonstrated flexion limited to 20 degrees at any time to 
warrant a 30 percent evaluation under Diagnostic Code 5252.  
Furthermore, the Board has considered the Veteran's disability 
under other potentially applicable hip diagnostic codes for a 
higher rating. Diagnostic Code 5250 requires ankylosis of the 
hip, which is not shown as she has demonstrated the ability to 
flex, extend, adduct, abduct, and rotate; and is therefore 
inapplicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 
5250.  Diagnostic Code 5251 provides a maximum rating of 10 
percent for limitation of extension of the thigh to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  However, since the 
Veteran is already in receipt of a 10 percent evaluation and 20 
percent beginning May 17, 2005, and extension is not limited to 5 
degrees, a higher rating is not available under Diagnostic Code 
5251.  Id.  Furthermore, Diagnostic Code 5254 (flail joint of the 
hip) is not applicable in this instance, as the medical evidence 
does not show that the Veteran has this disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5254.  Also, Diagnostic Code 5255  does 
not result in a higher rating as there is no indication of 
impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  

The Board has also considered the effect of pain and weakness in 
evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, 
the evidence of record reveals complaints of left knee and hip 
pain throughout the record.  She also complained of twice weekly 
severe flare-ups during the May 2010 VA examination.  However, on 
examination, the examiner indicated that there was no objective 
evidence of pain in the left knee or hip following repetitive 
motion and no additional limitation of after three repetition of 
range of motion.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has been 
done in this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when 
considering the Veteran's complaints of pain, the criteria for a 
higher rating based on the Veteran's range of motion for the left 
knee are not met.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  As noted herein, a 20 percent evaluation 
is granted effective May 17, 2010.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for her left groin strain and 
that the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  The May 2010 VA 
examiner noted that the Veteran should not have a job requiring 
squatting, running, or climbing, and the Veteran indicated that 
she had no problems working as a cashier.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Prior to May 17, 2010, a rating in excess of 10 percent for 
service-connected left groin strain is denied.  

Beginning May 17, 2010, a rating of 20 percent, but not greater, 
for service-connected left groin strain, is allowed subject to 
the regulations governing the award of monetary benefits.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


